 Case 8:21-cv-00678-KKM-SPF Document 1 Filed 03/22/21 Page 1 of 4 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

STEPHANIE KLEIN, on behalf of                      Civil Action No. 21-000122-CI
herself and all others similarly
situated,
                          Plaintiff,
                                                    NOTICE OF REMOVAL TO
      vs.                                           FEDERAL COURT

RECEIVABLE MANAGEMENT GROUP,
INC.,

                          Defendant.

      Pursuant to 28 U.S.C. Sections 1332, 1441 and 1446, Defendant Receivable

Management Group, Inc. (“RMG”), by and through its undersigned attorney of

record, Gordon Rees Scully Mansukhani, LLP, hereby removes this action brought

by Plaintiff, Stephanie Klein, originally filed in the County Court in and for Pinellas

County, Florida Civil Division, Case No.: 21-000122-CI, to the United States

District Court for the Middle District of Florida, Tampa Division, and RMG,

reserving all defenses other than removal states as following in support:

1.    On or about January 8, 2021, Plaintiff filed a Complaint alleging several

      causes of action in the County Court in and for Pinellas County, Florida Civil

      Division, Case No: 21-000122-CI, under the caption Stephanie Klein, on

      behalf of herself and all others similarly situated (“State Court Action”).

2.    On or about February 23, 2021, RMG was served with the Complaint.

      Attached as Exhibit A is a copy of the Summons and Complaint in the State

      Court Action.
 Case 8:21-cv-00678-KKM-SPF Document 1 Filed 03/22/21 Page 2 of 4 PageID 2




3.   RMG has timely filed this Notice of Removal pursuant to 28 U.S.C. §1446(b).

4.   Removal to this Court is proper pursuant to 28 U.S.C. §1441(a), which

     provides, in relevant part, that “any civil action brought in a State Court of

     which the district courts of the United States have original jurisdiction, may

     be removed by the Defendant or Defendants, to the district court of the

     United States for the district and division embracing the place where such

     action is pending.”

5.   As more fully set forth below, this Court has original jurisdiction based upon

     claims arising under Federal Law.

6.   Because Plaintiff’s First Cause of Action is a federal question, the

     prerequisite for removal under 28 U.S.C. §1441 has been met, and this Court

     is vested with subject matter jurisdiction over this action.

7.   Pursuant to 28 U.S.C. §1367, to the extent jurisdiction is not otherwise

     provided in this Notice, RMG respectfully requests that this Court exercise

     supplemental jurisdiction over Plaintiff’s state law claim, as such claim is so

     related to Plaintiff’s federal claim “that they form part of the same case or

     controversy under Article III of the United States Constitution.”

8.   Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

     Removal will be given to Plaintiff, and a copy of the Notice of Removal will

     be filed with the County Court in and for Pinellas County, Florida Civil

     Division, Case No.: 21-000122-CI.




                                        -2-
 Case 8:21-cv-00678-KKM-SPF Document 1 Filed 03/22/21 Page 3 of 4 PageID 3




9.    RMG reserves all defenses including but not limited to those specified in

      FRCP 12(b).

10.   RMG files with this Notice, true and correct copies of all pleadings filed in

      the above-captioned State action.

11.   Written notice of the filing of this Notice of Removal on this date has been

      given to the Plaintiff, Jerome Ford, through Plaintiff’s attorney of record,

      Kaelyn Diamond, Esquire. The Law Offices of Michael A. Ziegler, P.L. Debt

      Fighters, 2561 Nursery Road, Suite A, Clearwater, FL 33764, and via

      electronic     mail      at      kaelyn@attorneydebtfighters.com         and

      service@attorneydebtfighters.com.

12.   The undersigned certifies that the Defendant, RMG, has consented to the

      removal of this action from the Sixth Judicial Circuit Court of Pinellas

      County, Florida to the United States District Court, Middle District, Tampa

      Division.

13.   The undersigned counsel is authorized by RMG to file this Notice of

      Removal, is licensed in the State of Florida, and is a member in good

      standing of the Bar of this Court.


      WHEREFORE, Receivable Management Group, Inc., respectfully

requests this Court remove this Pinellas County action to this Court pursuant to

the provisions of 28 U.S.C. §1441.




                                           -3-
 Case 8:21-cv-00678-KKM-SPF Document 1 Filed 03/22/21 Page 4 of 4 PageID 4




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 22, 2021, a true and correct copy of the

foregoing was electronically filed with the Clerk of the Court by using the CM/ECF

system and was sent via electronic mail to:

                                Kaelyn Diamond, Esq.
                         Law Office of Michael A. Ziegler, P.L.
                                     Debt Fighters
                             2561 Nursery Road, Suite A
                                 Clearwater, FL 33764
                                Phone: (727) 538-4188
                                 Fax: (727) 362-4778
                      Primary: kaelyn@attorneydebtfighters.com
                     Secondary: service@attorneydebtfighters.com
                                 Counsel for Plaintiff


                                 GORDON REES SCULLY MANSUKHANI,
                                 LLP

                                 By: /s/Chantel C. Wonder
                                     Chantel C. Wonder
                                     Florida Bar No.: 0087601
                                     cwonder@grsm.com
                                     601 S. Harbour Island Blvd., Suite 109
                                     Tampa, FL 33602
                                     Tel: (Main) 813-523-9700
                                     Tel: (Direct) 813-523-4945
                                     Facsimile 813-377-3505
                                     Counsel for Defendant, Credit Control
                                     Services, Inc. d/b/a Credit Collection Services




                                        -4-
